Citation Nr: 1243993	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-24 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to August 1992 and from January 2004 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2010, the Veteran testified before a Decision Review Officer at the RO.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's sleep apnea had its onset during active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In light of the Board's favorable determination with respect to the claim for service connection for sleep apnea, no further discussion of VCAA compliance is needed at this time.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

After a careful review of the record, the Board finds that service connection for sleep apnea is warranted.

The Veteran's DD Form 214 reflects that the Veteran served in an imminent danger pay area in Kuwait/Iraq from March 2004 to March 2005.  A January 2004 pre-deployment health assessment was silent as to complaints, treatment, or diagnosis referable to sleep apnea.  A May 2004 service treatment noted that the Veteran reported that other servicemen in his tent were waking him up several times a night to tell him to quit snoring or to tell him he was not breathing.  He also reported that he had breathing problems that started a few years ago.  The impression was possible sleep apnea.  

A May 2005 VA examination report noted that the Veteran was exposed to oil, smoke and chemicals for two months in Iraq, that he had been having breathing problems, and that he had been diagnosed with sleep apnea.  The examiner diagnosed chronic respiratory disease, most likely due to environmental exposure.

In early June 2005, approximately two months after his period of active duty ended in April 2005, the Veteran sought treatment for snoring, witnessed apnea, and excessive daytime sleepiness.  His physician was "nearly sure" that the Veteran had sleep apnea, and referred him to a sleep disorders center for further testing.  August 2005 results from the Capital Region Sleep Disorders Center diagnosed severe obstructive sleep apnea.

A December 2007 VA medical opinion by Dr. R. Martin concluded, after a review of the claims folder, that the Veteran "has obstructive sleep apnea and . . . this occurred temporally while in the armed services."  The medical provider also stated "I do not think that obstructive sleep apnea should be compensated as service connected."

A July 2010 VA medical opinion by a physician's assistant (P.A.) concluded that "sleep apnea is less likely as not . . . directly caused by or a result of military service."  The P.A. noted there was "[n]o evidence of formal evaluations or diagnosis . . . provided in the c-file or SMR."  The P.A. further noted that "[a]ll information regarding events related to sleep apnea during most recent deployment are anecdotal, no testing or formal evaluations done.  Medics note listed URI symptoms and sleep apnea as a differential [diagnosis] without documentation or formal clinical evidence."

The Veteran has submitted a January 2008 statement from an individual, L.D.B.  L.D.B. stated that he shared a room with the Veteran during his 2004-2005 deployment and recalled that the Veteran snored loudly and frequently and also "[i]t seemed as if he would stop breathing altogether, until his body would wake him up (and most everyone else around him) with a loud, piercing snore."  L.D.B. also recalled that the Veteran appeared tired throughout the day and could quickly fall asleep when sitting still for only a short time.

A July 2009 letter from Dr. L. Sweer of the Capital Region Sleep Disorders Center noted the Veteran's history of increased sleep problems while on deployment and concluded:  

Regarding timing of this disorder, I think interesting to note that prior to his deployment he really did not have any complaints of significant snoring or daytime sleepiness but certainly emerged in 2005 with these complaints.  Without being able to explain why that occurred, I think it is certainly fairly likely that his obstructive sleep apnea occurred or at least worsened while he was in the service. 
 
A June 2010 letter from R.W.S., a manager with the Veteran's employer, reported that the Veteran had worked for the company since 1993 and that prior to his deployment he was able to work without any major medical issues.  After his deployment it was noted that the Veteran took a 3-month medical leave of absence after an incident where he fell asleep at the wheel of a company vehicle.  After receiving medical treatment, the Veteran was restored to full employment.

Resolving any doubt in the Veteran's favor, service connection for sleep apnea is warranted.  The Veteran and L.D.B. have offered competent lay evidence of observable symptomatology, i.e. in-service severe snoring and somnolence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  Further, the STRs show complaints of sleep problems with a possible diagnosis of sleep apnea in service in 2005, and the Veteran was formally diagnosed with sleep apnea in 2005, within months of his separation from service.  Given the credible lay testimony and the close proximity of his diagnosis to service, the Board concludes that the evidence is at the very least in equipoise.

In evaluating the ultimate merit of this claim, the Board places significant probative value on the medical opinion provided by Dr. Sweer.  The Board finds the language of Dr. Sweer's nexus opinion "certainly fairly likely" to at least rise to the level of a 50 percent or greater probability of a relationship between sleep apnea and service.

Dr. Sweer's opinion is particularly persuasive and probative as he is Board-certified in sleep medicine.  The individual who provided the July 2012 opinion is a physician's assistant, and therefore has less specialized training in sleep disorders than a physician, like Dr. Sweer, who is Board-certified in sleep medicine.  Further, Dr. Sweer provided his opinion after personally evaluating the Veteran in 2005 and reviewed the results of sleep studies and the Veteran's history, including the Veteran's statements of symptoms of fatigue and snoring during service.  There is also no indication or allegation that the Dr. Sweer was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In fact, he provided an opinion that was based upon the competent and credible evidence of record and supported by a complete rationale which noted the timing of the Veteran's sleep apnea symptoms coincided with his period of service. 

The Board finds the December 2007 VA physician's opinion to be of little to no probative value as it appears contradictory:  simultaneously stating that sleep apnea began in service and that sleep apnea should not be service-connected.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Because reasonable doubt is resolved in favor of the Veteran, the Board finds that service connection for obstructive sleep apnea is warranted and the Veteran's claim for that benefit may be granted.  See 38 U.S.C.A. § 5107; Gilbert, supra.  Accordingly, service connection for sleep apnea is warranted.


ORDER

Service connection for sleep apnea is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


